DETAILED ACTION
The office action is a response to an application filed on  May 15,  2020, wherein claims 1-20 are cancelled  and claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of repeating word “connection” in the claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 27-30,  and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sankar, Swaminathan et al. (Sankar hereafter) (US 20140089500 A1) in view of  MASON, Kevin E. et al. (Mason hereafter) (US 20150288590 A1) (IDS provided) and in further view of Matsuno, Akinori et al. (Matsuno hereafter) (US 20060085680 A1).

Regarding Claim 21,  Sankar teaches  a system, comprising:
a plurality of load balancers (the cluster master 305) (Sankar; See fig. 3 [0044] The service nodes 320 may be configured to receive the service policy from the cluster master 305. Furthermore, the service nodes 320 may receive, based on the service policy, the one or more service requests 315 from the traffic classification engine 310) ; and
one or more back-end processes coupled to the load balancers, wherein individual ones of the one or more back-end processes are configured to (Sankar;[0033] … The system 300 for load distribution may analyze the flow of the service requests 150 and determine which and how many traffic forwarding devices of the network 110 are needed to deliver the service requests 150 to the servers 140… [0038] … the method 200 may comprise optimizing reverse traffic from backend servers to the service node handling the service.): 
receive, over a connection, a health check ping from one of the load balancers (Sankar; [0035-0038] … the network data associated with the SDN may be indicative of the health of the SDN, processing unit utilization, number of total connections, memory status, network connectivity, backend server capacity … method 200 may comprise performing health checks of a backend server by the devices associated with the data network. In further example embodiments, the method 200 may comprise scaling up or scaling down service nodes, backend servers, traffic classification engines, and cluster masters in a graceful manner with minimum to no disruption to the traffic flow);
(Sankar; [0047] … the backend server health check may be performed by a few devices of the cluster and the result may be shared among the rest of the devices in the cluster. The health check may include a service check and a connectivity check. The service check may include determining whether the application or the backend server is still available); 
Sankar failed to explicitly  teach determine, based on said evaluate, whether to simulate unavailability of the back-end process;
However, in the same field of endeavor, Mason teaches, determine, based on said evaluate (determine that one or more targets within the system may be operating in an unhealthy state), whether to simulate unavailability of the back-end process (independently monitor the respective data traffic flows) ((Mason; [0031]…detect any resource constraints for any of target devices 130, 132, and 134 and thereby, determine that one or more targets within the system may be operating in an unhealthy state … [0036] … source devices 110 and 120 may independently monitor the respective data traffic flows to target device 132 and other target devices for purposes of detecting and resolving resource constraints across the target devices based on their corresponding load states);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar to include the above recited limitations as taught by Mason in order to determine  any targets operating in an unhealthy state   (Mason;[0031]).
Sankar-Mason failed to explicitly  teach  for a determination to simulate unavailability, transmit a negative response to the health check ping to simulate unavailability of the back-end process
for a determination to remain available, transmit, over the connection, a positive response to the load balancer in response to the health check ping
However, in the same field of endeavor, Matsuno teaches, for a determination to simulate unavailability (service request received by the client system so as to monitor and control the transmission apparatuses), transmit a negative response to the health check ping to simulate unavailability of the back-end process  (sends a trap to the operation system so as to stop the health check) (Matsuno; [0049] … The operation system 26 comprises a client system, which receives a request of services such as monitoring or controlling from an operator, and a server system, which executes the service request received by the client system so as to monitor and control the transmission apparatuses [0053] … FIG. 4A, when a malfunction occurs in the transmission apparatus 20a3, the transmission apparatus 20a2, which monitors the transmission apparatus 20a3, sends a trap to the operation system so as to stop the health check or the polling performed on the transmission apparatus 20a3); and
for a determination to remain available, transmit, over the connection, a positive response to the load balancer in response to the health check ping (periodically sends a trap indicating the recovery of the malfunction) (Matsuno; [0053] … in FIG. 4 (B), the transmission apparatus 20a2, which has monitored the transmission apparatus 20a3 periodically sends a trap indicating the recovery of the malfunction to the operation system 26  … so as to resume the health check or the polling performed on the transmission apparatus of which malfunction has been recovered).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason to include the above recited limitations as taught by Matsuno in order to perform a health check on each of the transmission apparatuses (Matsuno; [0053]).

Regarding Claim 27,  Sankar teaches  A process, comprising:
performing, by a back-end system comprising one or more processors (Sankar; Fig.5):
 receiving a health check ping from a load balancer (Sankar; [0035-0038] … the network data associated with the SDN may be indicative of the health of the SDN, processing unit utilization, number of total connections, memory status, network connectivity, backend server capacity … method 200 may comprise performing health checks of a backend server by the devices associated with the data network. In further example embodiments, the method 200 may comprise scaling up or scaling down service nodes, backend servers, traffic classification engines, and cluster masters in a graceful manner with minimum to no disruption to the traffic flow); 
evaluating a system resource capacity of the back-end system (Sankar; [0047] … the backend server health check may be performed by a few devices of the cluster and the result may be shared among the rest of the devices in the cluster. The health check may include a service check and a connectivity check. The service check may include determining whether the application or the backend server is still available); 
Sankar failed to explicitly  teach determining, based on said evaluating, to simulate unavailability of the back-end system; 
However, in the same field of endeavor, Mason teaches, determining, based on said evaluating (determine that one or more targets within the system may be operating in an unhealthy state), to simulate unavailability of the back-end system (independently monitor the respective data traffic flows) ((Mason; [0031]…detect any resource constraints for any of target devices 130, 132, and 134 and thereby, determine that one or more targets within the system may be operating in an unhealthy state … [0036] … source devices 110 and 120 may independently monitor the respective data traffic flows to target device 132 and other target devices for purposes of detecting and resolving resource constraints across the target devices based on their corresponding load states); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar to include the above recited limitations as taught by Mason in order to determine  any targets operating in an unhealthy state   (Mason;[0031]).
Sankar-Mason failed to explicitly  teach transmitting a negative response to the health check ping to simulate unavailability of the back-end system.
However, in the same field of endeavor, Matsuno teaches, transmitting a negative response to the health check ping to simulate unavailability of the back-end process  (sends a trap to the operation system so as to stop the health check) ( Matsuno; [0049] … The operation system 26 comprises a client system, which receives a request of services such as monitoring or controlling from an operator, and a server system, which executes the service request received by the client system so as to monitor and control the transmission apparatuses [0053] … FIG. 4A, when a malfunction occurs in the transmission apparatus 20a3, the transmission apparatus 20a2, which monitors the transmission apparatus 20a3, sends a trap to the operation system so as to stop the health check or the polling performed on the transmission apparatus 20a3); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason to include the above recited limitations as taught by Matsuno in order to perform a health check on each of the transmission apparatuses (Matsuno;[0053]).

Regarding Claim 34,  Sankar teaches  one or more non-transitory computer readable media storing program instructions that are executed on or across one or more processors to implement a backend system configured to perform (Sankar; [0067-0069], see fig.5 ):
evaluating, based on receipt of a health check ping from a load balancer, (Sankar; [0035-0038] … the network data associated with the SDN may be indicative of the health of the SDN, processing unit utilization, number of total connections, memory status, network connectivity, backend server capacity … method 200 may comprise performing health checks of a backend server by the devices associated with the data network. In further example embodiments, the method 200 may comprise scaling up or scaling down service nodes, backend servers, traffic classification engines, and cluster masters in a graceful manner with minimum to no disruption to the traffic flow), a system resource capacity of the back-end process system (Sankar; [0047] … the backend server health check may be performed by a few devices of the cluster and the result may be shared among the rest of the devices in the cluster. The health check may include a service check and a connectivity check. The service check may include determining whether the application or the backend server is still available); 
Sankar failed to explicitly  teach determining, based on said evaluating, However, in the same field of endeavor, Mason teaches, determine, based on said evaluating (determine that one or more targets within the system may be operating in an unhealthy state), to simulate unavailability of the back-end system (independently monitor the respective data traffic flows) ((Mason; [0031]…detect any resource constraints for any of target devices 130, 132, and 134 and thereby, determine that one or more targets within the system may be operating in an unhealthy state … [0036] … source devices 110 and 120 may independently monitor the respective data traffic flows to target device 132 and other target devices for purposes of detecting and resolving resource constraints across the target devices based on their corresponding load states); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar to include the above recited limitations as taught by Mason in order to determine  any targets operating in an unhealthy state   (Mason;[0031]).
Sankar-Mason failed to explicitly  teach indicating, to the load balancer, a negative response to the health check ping to simulate unavailability of the back-end system. 
However, in the same field of endeavor, Matsuno teaches, indicating, to the load balancer, a negative response to the health check ping to simulate unavailability of the back-end system (sends a trap to the operation system so as to stop the health check) ( Matsuno; [0049] … The operation system 26 comprises a client system, which receives a request of services such as monitoring or controlling from an operator, and a server system, which executes the service request received by the client system so as to monitor and control the transmission apparatuses … [0053] … FIG. 4A, when a malfunction occurs in the transmission apparatus 20a3, the transmission apparatus 20a2, which monitors the transmission apparatus 20a3, sends a trap to the operation system so as to stop the health check or the polling performed on the transmission apparatus 20a3); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason to include the above recited limitations as taught by Matsuno in order to perform a health check on each of the transmission apparatuses (Matsuno;[0053]).

Regarding Claims 25, 29, and 36,  Sankar- Mason-Matsuno teaches  the claim 21, 27 and 34, 
Sankar-Matsuno fails to explicitly teach wherein said transmit a negative response to the health check ping comprises:
terminate connection connection between the back-end process and the load balancer
However, in the same field of endeavor, Mason teaches terminate connection connection between the back-end process and the load balancer (Mason; [0006] …"bell ringing" effect, in which traffic from multiple load balancers converges on the same back-end server, thereby overwhelming the server's resources and causing it to fail the health checks performed by each load balancer. The load balancers may then shift traffic away from the failed server and overwhelm another back-end server).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Matsuno to include the above recited limitations as taught by Mason in order to determine  any targets operating in an unhealthy state   (Mason;[0031]).

Regarding Claims 28 and 35,  Sankar-Mason-Matsuno teaches  The claim 27 and 34, 
Sankar-Mason fails to explicitly teach  wherein said determining to simulate unavailability comprises:
determining that a measured amount of a back-end system resource falls below a configured threshold
However, in the same field of endeavor, Matsuno teaches determining that a measured amount of a back-end system resource falls below a configured threshold (Matsuno; [0056] If a number of transmission apparatuses monitored by the transmission apparatus 20a exceeds a predetermined threshold value (for example, 2) due to multiple malfunction of the transmission apparatuses 20a3, 20a4, 20a5, 20a6 and 20a7 as shown in FIG. 6).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason to include the above recited limitations as taught by Matsuno in order to perform a health check on each of the transmission apparatuses (Matsuno;[0053]).

Regarding Claims 30  and 37,  Sankar-Mason-Matsuno teaches  The claim 27 and 34, 
Sankar-Mason fails to explicitly teach further comprising:
receiving, by the back-end system, another health check ping from the load balancer;
evaluating, by the back-end system, a current system resource capacity of the backend system;
determining, by the back-end system based on said evaluating the current system resource capacity, to respond to the other health check ping with a positive response; and
transmitting the positive response to the other health check ping to indicate availability of the back-end system.
However, in the same field of endeavor, Matsuno teaches receiving, by the back-end system, another health check ping from the load balancer (Matsuno; [0060] … The execution condition of the health check or the polling to the transmission apparatuses is changed …[0061] … a period of a health check from the operation system to the transmission apparatus, a period of a health check between the transmission apparatuses) (See fig. 15);
evaluating, by the back-end system, a current system resource capacity of the backend system (Matsuno; [0088] … in step S63, the health check function 44 notifies the trap transmitting function 43 of the malfunction. In step S64, the trap transmitting function 43 sends the malfunction information to the operation system 26 as an SNMP trap);
determining, by the back-end system based on said evaluating the current system resource capacity, to respond to the other health check ping with a positive response (Matsuno; [0086] … it is determined, in step S41, that the result does not indicate abnormality, the process proceeds to step S46 where the malfunction has been recovered. If the malfunction has been recovered, the process proceeds to step S47 where the health check function 32 updates the malfunction information of the malfunction information management database 37 by changing from "YES" to "NO"); and
transmitting the positive response to the other health check ping to indicate availability of the back-end system (Matsuno; [0089] … If the malfunction has been recovered, the process proceeds to step S66 where a health check is performed on other transmission apparatuses so as to acquire recovery information of the transmission apparatus in which the malfunction was detected. Then, in step S67, the health check function 44 notifies the trap transmitting function 43 of the recovery of the malfunction).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason to include the above recited limitations as taught by Matsuno in order to perform a health check on each of the transmission apparatuses (Matsuno;[0053]).

Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Sankar-Mason-Matsuno in view of Kodaka; Toshihiro et al.	(Kodaka hereafter) (US 20130013668 A1).

Regarding Claim 22,  Sankar-Mason-Matsuno teaches  The system of claim 21, wherein the load balancers comprise load balancers with a request distribution strategy limited to a round-robin request distribution strategy (0053] The load balancer 403 is an information process apparatus equipped with a server operating system (OS) … and distribute them into the AP server 404-1 through 404-4. … A plurality of server selection algorithms including the sticky type and the round-robin type are integrated into the load balancer 403, which stores a session database (DB) 411 and strategy information 412 … [0057] In the selection algorithm of the round-robin type, for example, an AP server is selected from among the AP servers 404-1 through 404-4 in a specific order. The specific order may be the order of the server ID, or may be the ascending order of the load.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason-Matsuno to include the above recited limitations as taught by Blander in order to  adopt the distributing strategy of the round-robin type (Kodaka; [0042]).

Claims 23 and 24 are   rejected under 35 U.S.C. 103 as being unpatentable over Sankar-Mason-Matsuno in view of Navasivasakthivelsamy; Arunkumar et al. (Arun hereafter) (US 20160261478 A1).

Regarding Claim 23,  Sankar-Mason-Matsuno teaches  The system of claim 21, 
Sankar-Mason-Matsuno fails to explicitly teach wherein: in response to receipt of a negative response, the load balancers are configured to: remove the back-end process from an active load balancer pool
in response to receipt of a positive response, the load balancers are configured to: place the back-end process into the active load balancer pool.
However, in the same field of endeavor, Arun teaches in response to receipt of a negative response, the load balancers are configured to: remove the back-end process from an active load balancer pool (Arun; [0034] …In the event that the DIP node fails to acknowledge receipt of the keep-alive probe, the load-balancing component 308 will detect the failed response (i.e., unsuccessful), flag the DIP node as unavailable, and remove the direct IP (DIP) node from the set of DIP nodes in the rotation); and
in response to receipt of a positive response, the load balancers are configured to: place the back-end process into the active load balancer pool (Arun; [0034] … If the event that the DIP node begins to once again respond to the probes, the load-balancing component 205 will mark the DIP node as available and place the DIP node back into the rotation for hosting the service 240.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason-Matsuno to include the above recited limitations as taught by Arun in order to distribute traffic to any particular DIP node at any given time  (Arun; [0034]).

Regarding Claim 24,  Sankar-Mason-Matsuno teaches  The system of claim 21, 
Sankar-Mason-Matsuno fails to explicitly teach wherein the load balancers are configured to: 
maintain a secure back-end connection with the respective back-end processes
continue sending health check pings to the back-end processes over the secure back-end connection irrespective of whether the back-end processes are identified as active or inactive by the load balancers
However, in the same field of endeavor, Arun teaches maintain a secure back-end connection with the respective back-end processes (Arun; [0032] …The load-balancing component 205 is configured to distribute traffic directed to the VIP 250 to its associated DIP nodes 210, 220, 230 by balancing service requests across the DIP nodes 210, 220, 230 and preventing any particular DIP node from becoming a single point of failure, while also improving overall); and 
continue sending health check pings to the back-end processes over the secure back-end connection irrespective of whether the back-end processes are identified as active or inactive by the load balancers (Arun; [0034] … after detecting the failure and removing the DIP node marked unavailable from the rotation, the keep-alive monitoring component 260 may continue to send keep-alive probes to the DIP node.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason-Matsuno to include the above recited limitations as taught by Arun in order to distribute traffic to any particular DIP node at any given time  (Arun; [0034]).

Claims 26, 32 and 39 are   rejected under 35 U.S.C. 103 as being unpatentable over Sankar-Mason-Matsuno in view of Chafle, Girish Bhimrao et al. (Chafle hereafter) (US 20050088976 A1).

Regarding Claims 26, 32 and 39, Sankar- Mason-Matsuno teaches  The claim 21, 27, and 34, 
Sankar- Mason-Matsuno fails to explicitly teach wherein to perform said evaluate the system resource capacity of the back-end process, the one or more back-end processes are configured to measure and evaluate:
CPU usage of the back-end process, memory usage of the back-end process
However, in the same field of endeavor, Chafle teaches CPU usage of the back-end process, memory usage of the back-end process (Chafle; [0100-0104] typical load-conditions include a mix of both CPU-intensive and data-intensive requests and the request type of each request is not known in advance of processing the request. …The system is calibrated to get similar graphs for data-intensive requests and CPU-intensive requests. The point at which the throughput is at a maximum is identified, and projected to get the corresponding value for the number of connections).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason-Matsuno to include the above recited limitations as taught by Chafle in order to safeguard against a potential problem (Chafle; [0101]).

Claims 30 and 38 are   rejected under 35 U.S.C. 103 as being unpatentable over Sankar-Mason-Matsuno in view of Blander; Emanuel et al. (Blander hereafter) (US 20080282254 A1).

Regarding Claims 30 and 38,  Sankar-Mason-Matsuno teaches  The claims 30 and 37, 
Sankar-Mason- Matsuno fails to explicitly teach wherein said transmitting the positive response to the other health check ping to indicate availability of the back-end system comprises:
transmitting an HTTP 200 response
However, in the same field of endeavor, Blander teaches transmitting an HTTP 200 response (Blander; [0043] … an application level health check achieved by having the load balancer issue a SIP request …  The load balancer validates the server health by verifying that the response of the server includes a valid response code (e.g. 200 OK)).

Claims 33 and 40 are   rejected under 35 U.S.C. 103 as being unpatentable over Sankar-Mason-Matsuno in view of  Seidenberg; Benjamin E. et al. (Seidenberg hereafter) (US 8799641 B1) (IDS provided).

Regarding Claims 33 and 40,  Sankar-Mason-Matsuno teaches  The claims 27 and 34, 
Sankar-Mason- Matsuno fails to explicitly teach further comprising:
receiving a request, including client metadata in an extension field defined by a secure connection protocol, from the load balancer;
retrieving the client metadata from the extension field;
processing the client metadata.
However, in the same field of endeavor, Seidenberg teaches receiving a request, including client metadata in an extension field defined by a secure connection protocol, from the load balancer (Seidenberg; [Col 4 lines 16-19] … Network intermediary 180 may then encode the security metadata (e.g., using encryption or a digital signature), and send the encoded version of the security metadata 185 to an appropriate server 150);
retrieving the client metadata from the extension field (Seidenberg; [Col 4 lines 25-27] …while the encoded security metadata 185 may be included within one or more headers of the same message); and
processing the client metadata (Seidenberg; [Col 4 lines 47-52] … the server 150 may decode or extract the security metadata to validate it, in accordance with the encryption mechanism being used. If the security metadata is found to be valid, the server 150 may obtain the identity of the source of the corresponding backend request 190, and perform one or more operations).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Sankar-Mason-Matsuno to include the above recited limitations as taught by Seidenberg in order to perform operations on  client's behalf (Seidenberg; [Col 4 line52]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416     


/AJIT PATEL/Primary Examiner, Art Unit 2416